Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                      Response to Amendments
The amendment and response  filed on July 18, 2022, to  the Non-Final Office Action dated May 28, 2022 has been entered.  Claims 1-2  are amended; Claims 3-4 have been cancelled.  As a result, claims 1 - 2  are pending in this application and are allowable.                           
                                                                       Response to Arguments
Applicant’s arguments and amendments, see pages 4-8, filed July 18, 2022, with respect to the 35 U.S.C. § 103 rejection based on Otani et al (US-20180023974-A1) (“Otani”), Ohtomo et al (US-20160238708-A1)(“Ohtomo”), and Kunihiro Hayashi (US-20090119050-A1)(“Hayashi”) have been considered and are persuasive.  The 35 U.S.C. § 103 rejection of claims 1-2 has been withdrawn.
                                                                       Reasons for Allowance   
The following is an examiner’s statement of reasons for allowance:
      As per claim 1-2, the art of record does not singularly or in combination disclose a surveying system having elements such as: "a surveying moving device and a surveying instrument, 
       wherein the surveying moving device includes: a mobile body; a scanner including an emitting unit configured to emit a distance measuring light, a light receiving unit configured to receive a reflected distance measuring light, a distance measuring unit configured to perform a distance measurement based on an output of the light receiving unit, a first optical axis deflecting unit disposed on an optical axis of the distance measuring light and configured to deflect the distance measuring light, a second optical axis deflecting unit disposed on a light receiving optical axis of the reflected distance measuring light and configured to deflect the reflected distance measuring light at the same angle in the same direction as those of the first optical axis deflecting unit, and an emitting direction detecting unit configured to detect a deflection angle and a direction of the first optical axis deflecting unit and the second optical axis deflecting unit; a posture detecting device configured to detect a posture of the scanner; and a position measuring device configured to measure a position of the scanner; a prism fixed to the mobile body; and a camera fixed to the mobile body, an imaging optical axis of the camera being set so as to be positioned vertically downward when the mobile body is in a horizontal posture, and 
wherein the surveying instrument includes: a tracking unit for automatically tracking the prism; and a distance measuring unit for measuring a distance and an angle to the prism, and wherein the camera is a posture detecting device that detects a posture of the scanner, and the surveying instrument is a position measuring device that measures a position of the scanner." (Cited with emphasis) as recited in independent claim 1.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                                    Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIS BERNARDO RAMIREZ whose telephone number is (571)272-8920. The examiner can normally be reached 7:30 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-271-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLIS B. RAMIREZ/Examiner, Art Unit 3661         

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661